Citation Nr: 0615077	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  02-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a left knee disorder.  In an October 2002 statement of 
the case, the RO determined that new and material evidence 
had not been submitted to reopen the claim.

This matter was previously before the Board in July 2004, 
wherein it was reopened and remanded for additional 
development.  It is now returned to the Board for appellate 
review.


FINDING OF FACT

The veteran does not have a left knee that had its onset 
during active service or is related to any in-service disease 
or injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this 
case, VA's duties have been fulfilled to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. 

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in March 2001 and January 2005.  The 
veteran was told of what was required to substantiate his 
claim for entitlement to service connection and of his and 
VA's respective duties, i.e., that VA would attempt to get 
any additional records that he identified as being helpful to 
his claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  

To any extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.   

Since the veteran's claim for entitlement to service 
connection for a left knee disorder was denied by the RO and 
is also being denied by the Board, as discussed herein, there 
is no potential effective date or disability rating issue 
that would warrant additional notice as to the service 
connection issue.  See Dingess/Hartman, 19 Vet. App. at 473.  
The RO did, however, send the veteran a letter in March 2006 
notifying him that if compensation was granted, a disability 
rating and an effective date would be assigned.  In the usual 
course of events, VA would readjudicate the pending claim 
after providing such notice.  The fact that this did not 
occur in this case, however, is harmless error since such 
notice was not even required for the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant private and VA medical treatment 
records have been obtained, as discussed below.  In the July 
2004 remand of the Board, the veteran was directed to provide 
additional information and evidence with regard to a left 
knee surgery which he asserted took place in 1973.  The 
veteran did not respond to this request.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded a VA examination in November 2000.  A medical 
opinion is unnecessary because there is no competent evidence 
that indicates that the veteran's left knee disorder may be 
associated with an established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i)(C); Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. 
App. 370 (2002).  Under such circumstances, there is no duty 
to provide another examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection for a left knee disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for arthritis may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

A review of the veteran's service medical records shows there 
is no evidence of record of treatment for a left knee 
disorder during service.  A report of medical examination 
dated in October 1968, shows that upon clinical evaluation, 
the veteran's lower extremities were normal.  Additionally, 
in the associated report of medical history completed by the 
veteran in October 1968, he indicated that he had not had 
"trick" or locked knee; arthritis or rheumatism; lameness; 
or bone, joint or other deformity.  

Subsequent to service, a VA examination report dated in 
October 1969 shows that the veteran reported injuring his 
left knee while playing football in service in 1967.  He 
added that it was treated with an ace bandage.  He also 
indicated that it would ache at times.  Physical examination 
was essentially negative.  The diagnosis was history of left 
knee injury, examination negative.  Radiological studies, 
also dated in October 1969, showed no significant 
abnormalities.

A VA examination report dated in November 2000 shows that the 
veteran reported injuring his left knee while playing 
football in service in 1967.  He indicated that he was 
treated for a possible minor tear in the medial meniscus of 
the left knee joint, but surgery was not recommended.  He 
also reported that in 1973, he had an arthroscopic procedure 
on his left knee joint, which was essentially a debridement.  
He did not recall whether it involved the ligaments or 
whether it was a partial or total meniscectomy.  He did 
recall that they had to clean out debris and material in the 
knee joint.  He noted that the procedure went fairly well and 
that his left knee was currently the better of his two knees.  
The diagnosis was internal derangement of each knee joint, 
the right more severe than the left, and probable 
degenerative arthritis of each knee joint.  The associated 
radiological studies report, also dated in November 2000, 
shows that the impression was productive changes and 
irregularity of posterior margins of both lower patellae; 
narrowing of the patellofemoral compartments raising the 
question of bilateral chondromalacia patellae; mild 
prominence of both medial tibial spines; and knees otherwise 
unremarkable.

VA outpatient treatment records dated from January 1992 to 
February 2005 show that the veteran reported intermittent 
symptoms associated with a left knee disorder.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
residuals of a left knee injury.  Initially, there is no 
evidence of reports of or treatment for a left knee disease 
or injury during the veteran's period of active service, 
examination of the lower extremities in October 1968 was 
normal, and the veteran reported never having "trick" or 
locked knee; arthritis or rheumatism; lameness; or bone, 
joint or other deformity.

Thereafter, there is no evidence of record of treatment to 
the left knee until the 1990s, wherein the veteran provided a 
history of a left knee injury in service.  This, however, was 
more than 20 years following separation from service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board recognizes that the veteran asserted he underwent 
left knee surgery in 1973.  However, he has not provided the 
records of this treatment or releases, as requested by VA in 
a letter dated January 3, 2005.  The duty to assist "is not 
always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), at 193.

Similarly, the evidence does not show that the veteran was 
diagnosed with arthritis of the left knee within one year 
following his separation from service.  As such, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The Board has considered the veteran's assertions that his 
current left knee disorder is etiologically related to his 
period of active service.  Unfortunately,  his lay opinion is 
not considered to be competent evidence.  As a lay witness, 
he can testify as to what he actually experienced; however, 
he lacks the medical training, experience, and expertise to 
make a medical diagnosis.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

A VA physical therapist stated in November 2001 that she 
treated the veteran in 1996 for "bilateral knee pain 
resulting from a compression trauma while on active duty."  
However, a bare transcription of lay history unenhanced by 
any additional medical comment by the examiner, is not 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).

In conclusion, there is only the veteran's claim that he has 
a left knee disorder as a result of his period of active 
service.  There is no competent evidence of record relating 
his current left knee disorder to any in-service disease or 
injury.  Clearly, the preponderance of evidence here is 
against the claim.  As the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of a left knee injury, the benefit of the doubt 
doctrine is not applicable and the appeal 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


